PARKER, Judge.
This case is controlled by the opinion filed on this date in Edmond v. State, 521 So.2d 269 (Fla. 2d DCA 1988). In the present case, Edmond was convicted of burglary and sexual battery, stemming from the events introduced as collateral crime evidence in case no. 86-2515. The sole issue dispositive of this appeal concerns the admissibility of evidence of a similar crime; the similar crime evidence introduced here was also the primary evidence leading to Edmond’s conviction in case no. 86-2515.
In accordance with our decision in case no. 86-2515, we reverse the judgment and sentences and remand for a new trial to be conducted without the admission of the collateral crime evidence.
CAMPBELL, A.C.J., and SCHOONOVER, J., concur.